Citation Nr: 1416538	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  99-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and C.F.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.  He also had a period of reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for lumbar strain. 

In November 2006, the Board determined that new and material evidence had been submitted sufficient to reopen the claim.  The de novo claim for benefits was then remanded to the RO for further development and adjudication.  Subsequent remands were then issued by the Board in July 2009 and May 2011.  

In September 2012, the Board issued a decision denying the Veteran's claim for service connection for lumbar strain on the merits.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 Order, the Court vacated and remanded the Board's decision for action in accordance with a Joint Motion for Remand (Joint Motion).  

In July 2013, the Board remanded this matter for additional evidentiary development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board again notes that by way of the May 2012 Written Brief Presentation, the Veteran raised a claim of entitlement to service connection for an acquired psychiatric disorder.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


The record before the Board consists of the Veteran's paper claims file and an electronic file known as VBMS.


FINDING OF FACT

The Veteran's current lumbar spine disability was not present until more than one year following the Veteran's discharge from service, is not etiologically related to service, and was not caused or permanently worsened by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The initial adjudication in this matter preceded the enactment of the VCAA.  In Pelegrini, the Court held that where notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing the notice prior to the initial adjudication; instead, the claimant had a right to timely content-complying notice and proper subsequent VA process.  The original posture of the claim (when filed in 1996) was a request to reopen the previously denied claim for lumbar spine disability.  In November 2006, the Board reopened the claim for lumbar spine disability and remanded the matter for further development, to include VCAA notice.  The record shows that in a November 2006 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection.  The Veteran was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370   (2002). 

While he did not receive complete notice prior to the initial rating decision in 1998, this was prior to the enactment of the VCAA, and the November 2006 letter provided certain essential notice prior to the readjudication of his claim under a merits analysis.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006).  This letter, as well as a letter dated in October 2009, also informed the Veteran of the criteria used to assign a disability rating and effective date.  Supplemental statements of the case (SSOC), dated in May 2009, August 2010, March 2012, and September 2013, readjudicated the matter de novo after the Veteran and his representative responded and further development was completed.  Consequently, the Veteran is not prejudiced by any technical notice deficiency, including in timing that may have occurred earlier in the process, nor is it so alleged.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (discussing the rule of prejudicial error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service and post-service treatment (VA and private) records, reports of VA examinations, records from the Social Security Administration  (SSA), lay statements, and transcripts from the July 1999 RO and June 2006 Board hearings. The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

In developing the Veteran's claim, the RO attempted to obtain available treatment records from the Coco Solo Naval Hospital in Panama, dated from October 1985 to January 1986.  In September 2011, the National Personnel Records Center (NPRC) indicated that no records were located.  [Note: the U.S. Embassy Panama indicated that records from Coco Solo Naval Hospital were stored at the NPRC].  In November 2011, the Veteran was notified that the RO was unable to obtain his treatment records from Coco Solo Naval Hospital in Panama.  The Veteran was also asked to submit to the RO any records from Coco Solo Naval Hospital in his possession.  In November 2011, the RO made a formal finding on the unavailability of treatment records of the Veteran from Coco Solo Naval Hospital in Panama.  Any further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).

The Veteran was also afforded VA examinations in November 2001 and April 2007 and VA medical opinions were rendered in January 2009, March 2010, and August 2013.  The Board finds that the VA opinions are adequate to decide the issue. Specifically the August 2013 VA medical opinion is predicated on a review of the record, which includes the Veteran's statements; a review of his medical record, to include his service treatment records; and a review of previous VA examinations.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations for the opinions provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As indicated previously, the Board remanded the issue on appeal in November 2006, May 2011, and July 2013.  The Veteran's claim was remanded in November 2006 in order to obtain any outstanding treatment records and to afford the Veteran a VA examination; all outstanding records were obtained at that time, the RO sent the Veteran a letter in November 2006 in order to assist the Veteran in obtain any outstanding private treatment records, and the Veteran was afforded a VA examination in April 2007.  In May 2011, the Board remanded in order to obtain any outstanding records from Coco Solo Hospital; as discussed above, those records are unavailable.  In July 2013, the Board remanded the issue on appeal in order to obtain any outstanding records, and for a VA medical opinion to be rendered in compliance with the April 2013 Joint Motion for Remand.  In July 2013, the RO sent the Veteran a letter informing him that VA records were obtained and sent the Veteran VA Form 21-4142, Authorization and Consent to Release Information; however, the Veteran did not respond.  The Board emphasizes that the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Additionally, a VA medical opinion was obtained in August 2013.  Therefore, the Board finds that the AOJ has substantially complied with the November 2006, May 2011, and July 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Additionally, in July 1999 and June 2006, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Decision Review Officer (DRO) and the undersigned Acting Veterans law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The Veteran testified at a DRO hearing in July 1999 and at a Board hearing before the undersigned Acting Veterans Law Judge in June 2006.  Both the DRO and the Veterans Law Judge noted the issue on appeal and solicited information regarding the Veteran's lumbar strain and his military service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded this case in November 2006, May 2011, and July 2013, so as to obtain all outstanding records as well as medical opinions regarding the nature and etiology of the Veteran's lumbar strain.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim decided herein based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim on appeal.

II.  Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to establish service connection for a period of ACDUTRA, the individual must have been disabled or died from a disease or injury or injury that was incurred or aggravated in the line of duty.  To establish service connection for a period of INACDUTRA, the individual must have been disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24) .

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA record.  The Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30   (2000).

The Veteran contends, through statements and testimony, that he is entitled to service connection for a lumbar spine disability on both direct and secondary basis.  

On a direct service connection basis, the Veteran asserts that the disability is the result of an incident that occurred in January 1986, during his reserve service.  Specifically, he contends that he hurt his back unloading material (railroad ties) off a truck in Panama.  He claims that he felt a sharp pain and pop in his low back, and was subsequently treated at Coco Solo Naval Hospital in Panama with muscle relaxers, followed by physical therapy.  The Veteran has submitted buddy statements from EGR and RH, which indicate that they were at the job site in 1986, when the Veteran hurt his back while repairing a bridge.  Statements from AS and JWL indicate the Veteran injured his back unloading heavy materials from a truck in Panama in January 1986.

The Veteran's service treatment records are wholly devoid of treatment, complaints, or diagnosis of a lumbar spine disability.   Similarly, regardless of the Veteran's duty status (inactive or active duty for training) at the time of the alleged injury, the Board finds it pertinent that the records from the Veteran's reserve period of service are also negative.  As indicated at the outset, attempts to obtain records from Coco Solo Naval Hospital (where the Veteran alleged treatment for the lumbar spine injury) resulted in a negative response. 

The Veteran's post-service treatment records indicate that the first complaints of back pain are dated in 1992.  In a July 1992 VA outpatient treatment record, the Veteran denied any back trauma other than moving furniture in his house.  At that time he was diagnosed with probable muscle strain.  

The Veteran was afforded a VA examination in November 2001 and was diagnosed with lumbosacral myositis chronic with no skeletal abnormalities.  The VA examiner stated that the myositis was apparently secondary to a muscle injury that occurred in the service in 1986.  He further stated that the low back pain appeared to be primary muscle.   He opined that "apparently his myositis dates back to his service injury in 1986." 

At the Veteran's April 2007 VA examination he was diagnosed with low back strain.  The VA examiner stated that the Veteran's low back strain was not caused by or a result of service duties.  His rationale was that the Veteran did not present for requested x-rays and in 1999, and he had a negative EMG.  Thus, there was no current testing to verify if there was a physical problem with the lumbar spine.

In a January 2009 VA examination opinion it was opined that it was less likely as not that the Veteran's lumbar strain was caused by or a result of an injury in service.  The rationale was that the chances of a single strain incident during service that produced a chronic disorder (strain) this many years later is extremely small.  Instead his morbid obesity was a more likely culprit in his current disorder.  Therefore, it was less likely than not that the current disorder was related to any
injury while in service.

Another VA examination opinion was rendered in March 2010, and it stated that the Veteran's "current lumbar back disorder (if present)" was not caused by or a result of right ankle injury.  The rationale was that as there was no significant finding at the April 2007 VA examination, and as the x-ray findings in January 2009 were completely normal, the chances of there being anything more than a muscular strain disorder are very small.   The VA examiner then opined that the ability for an ankle disorder to cause such a minimal disorder to the spine was very minimal.  In addition, if the ankle disorder were to have any effect on the Veteran's lumbar spine there would have been more a significant change over time; thus, the ankle disorder did not cause or result in any significant lumbar disorder.    

In compliance with the July 2013 Board remand, the August 2013 VA examiner reviewed the Veteran's claims file, including the private treatment records.  He opined that the Veteran's low back condition was less likely as not caused by, or aggravated by, his time in the service or his service-connected disabilities.  It was noted that the objective data from the imaging results that there was a distinct lack of pathology in the low back, including arthritis, ligament or soft tissue disease.  The VA examiner stated that back sprains may predispose the onset of other pathologies, but based on the objective imaging results that this is not the case here.  In addition, back sprains occur after each inciting event and then resolve, and for a sprain to continue since the 1980s without any objective findings on detailed imaging showing pathology is extremely unusual.  He stated that the private records most likely reflect independent sprains from independent inciting events and this is extremely common.  In addition, the imaging data shows that there was no residual with respect to abnormal alignment that in turn could predispose to further sprains after the service.  It was opined that there was no pathophysiolgical way to connect a service-connected skin condition or pulmonary conditions to the back condition.  He stated that the imaging and physical examinations indicate that the Veteran's service-connected ankle condition was mild in severity.  He opined that there was a lack of abnormal angulation or gross joint space changes that in turn could 'transmit' its effects from the ankle via the knee, hip, pelvic girdle and then the lumbar spine.  

After a careful review of the Veteran's claims file the Board finds that service connection for a lumbar spine condition must be denied on a direct service connection basis.  First, there is no notation in the Veteran's service treatment records of any complaints, diagnosis, or treatment of a back condition during service, to include his ACDUTRA.  Even assuming such an accident occurred, though the Board is highly skeptical, the mere fact that he injured his back in 1986 and was treated with pills and therapy would not be enough to establish that a chronic back disability manifested during a period of ACDUTRA or INACDUTRA. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.303(b).  

The first complaints of back pain are dated in 1992, some 6 years after the alleged incident, and even then in a July 1992 VA outpatient treatment record, the Veteran denied any back trauma other than moving furniture in his house.  No reference was made as to any ongoing back disorder since his alleged inservice injury.  The report concluded with a diagnosis of probable muscle strain.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

As there is no evidence of lumbar spine injury during a period of active duty service, ACDUTRA or INACDUTRA, or for years after the claimed incident, service connection can only be granted if there is some competent evidence linking the current disability to service.  There is one positive nexus medical opinion (November 2001) of record and there are three negative nexus opinions (April 2007, January 2009, and July 2013) of record.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The Board finds that there is no such competent or probative evidence that establishes a relationship to an identified injury or other incident of service.  In fact, the evidence suggests a lumbar spine disability is the result of injuries sustained after and outside of his military service or due to his obesity.

The Board finds that the November 2001 VA examiner's opinion that the lumbosacral myositis, chronic, with no skeletal abnormalities, was apparently secondary to muscle injury in service in 1986 is not a probative opinion.  First, trauma to the back from unloading a truck has not been shown, and the Veteran has pointed to no other incident of active military or reserve service as the source of his current back disorder.   In addition, the opinion stated "apparently" thus, the opinion as to etiology of the Veteran's back disability is too speculative and thus, not probative of the matter on appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  Therefore, the Board does not find the November 2001 opinion to be probative. 

The remaining opinions (April 2007, January 2009, and August 2013) on a direct service connection basis are against the Veteran's claim; however, the Board finds that these opinions to be more probative.  The April 2007, January 2009, and August 2013 VA examiners offered clear conclusions with supporting data as well as a reasoned medical explanation for the opinions provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, the July 2013 VA examiner reviewed the entire claims file, including private treatment records; other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Thus, the Board finds that this opinion to be the most probative evidence of record on the issue of whether the Veteran's current lumbar spine disability was incurred or aggravated during his military service.

The Board also finds that the preponderance of the evidence is against the Veteran's claim on a secondary service connection basis.  The Board notes that the Veteran has not asserted a secondary service connection claim, but the March 2010 VA examiner provided an addendum opinion on a secondary service connection basis and the April 2013 JMR remanded for a VA medical opinion on a secondary service connection basis, which was provided in August 2013.  However, both the March 2010 and August 2013 opinions are against the Veteran's claim on a secondary service connection basis; as secondary to the service-connected skin, pulmonary, or ankle conditions.  The VA examiners offered a clear conclusion with supporting data as well as a reasoned medical explanation in support of the opinion given.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the VA examiners' opinions.   Significantly, neither the Veteran nor her representative has presented, identified, or alluded to the existence of a contrary opinion-i.e., one that in fact, supports the claim.  Thus, the competent and probative evidence does not establish that any service-connected disability either caused or aggravated the lumbar spine condition.  

The Board notes the Veteran's assertions that he has experienced a lumbar spine injury in service and experienced a continuity of back pain since service.  The evidence of record, however, includes several contradictions which essentially eliminate the probative value of his contentions.

The Veteran did not report any complaints, treatment, or diagnosis of a back condition during service.  Furthermore, he never gave his medical care providers a history of having a back disability either since service or due to service until after he filed his claim for service connection.  Moreover, the Veteran specifically denied any trauma in July 1992 to VA treatment providers other than moving furniture.  A review of the record reveals that the Veteran was in a motor vehicle accident in November 1996.  Treatment notes from Dr. R., the Veteran's physical therapist, reveal that back pain began after that accident in November 1996.  Records from Vessel Vocational Services, dated in July 2005, indicate that the Veteran reported working for Tip Top Roofing when his back began hurting.  He further informed Vessel Vocational Services that he injured his back at Guntersville's Dam as an electrician's helper.  The Veteran also had an additional motor vehicle accident in April 2007.  

Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In light of evidence as noted above, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's current assertions of experiencing a back disability during and since service are not credible and, thus, are entitled to no probative weight.  The record reflects that the Veteran only reported that his back disability was due to service after filing his claim for service connection.  Moreover, the Veteran himself filled out a Report of Accidental Injury, dated in September 1992, showing that he hurt his back in January 1982, and not 1986 as now claimed.  Also, the Veteran's service personnel records do not show that he was in Panama in January 1986; he was in Panama for approximately 17 days in April 1986.  As such, the Veteran's recent lay assertions lack credibility because they are contradicted by notations in objective records reflecting his contemporaneous reports pertinent to a back disability.  In light of these contradictory statements, his current assertions as to experiencing a back disability ever since service, advanced in furtherance of the appeal, are deemed not credible.  

The Board has considered the Veteran's lay assertions that his current back disorder is related to his military service; however, as a lay person, he is not competent to render such a complex medical opinion.  Diagnosing a back disorder and determining the etiology of such involves examination and specialized testing, as well as knowledge of the result of trauma to the spine.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Based upon the evidence that has been submitted in this case, the weight of which does not establish that the Veteran injured his back during active or reserve service or that a back disability was present earlier than six years after the alleged incident with many intercurrent causes subsequent to such service, the Board finds that the evidence is not in relative equipoise; thus, the Veteran may not be afforded the benefit of the doubt and his claim must be denied. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 



ORDER

Service connection for a lumbar spine disability is denied. 



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


